Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “phase including all of Ti, Nb, and O” lacks antecedent basis. Specifically, the recitation “all of” indicates that Ti is present in the compound and, because Ti is not mentioned previously in the claim, it is unclear where the Ti originates from.
Claims 2-3 and 6-9 depend on claim 1 and thus are indefinite by virtue of depending on an indefinite claim.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (US 20090257144 A1). Matsuno (US 20180022607 A1) is cited to provide evidence of inherency.
Regarding claim 1, Tamai (US 20090257144 A1) teaches a sputtering target comprising a 68 at% Co, 14 at% Cr, and 18 at% Pt alloy, which results in a ratio of Pt to Co is 18/68 or about 26.5/100 (from 5/100 to 45/100), wherein the target also contains an oxide phase of Nb2O5 and TiO2 (para 0025; Table 1 Example 1-6, Comp Ex. 1-7). Tamai teaches the targets were obtained by adding the oxide mixture to the alloy phase (para 0025). This oxide mixture comprises both Nb2O5 and TiO2 (Table 1 Ex. 1-6, Comp Ex. 1-7) and therefore would inherently form a mixed oxide phase containing at least some Ti, Nb, and O, by diffusion of Nb or Ti into the other oxide and/or by the formation of an intermediate mixed phase.
Furthermore, Matsuno (US 20180022607 A1) teaches that a mixture of Nb2O5 and TiO2 for forming a sintered body forms at least one of TiNb2O7 and Ti2Nb10O29 (phases containing all of Ti, Nb, and O) when the mol% of Nb2O5 (in the Nb2O5-TiO2 mixture) is 9% or more and 85.7% or less (para 0030, 0037). Tamai teaches forming sputtering targets (sintered bodies) comprising 4 mol% TiO2 and 0.5 mol% Nb2O5 (11% Nb2O5 and 89% TiO2) (para 0025; Table 1 Ex. 1-6) or 5 mol% TiO2 and 1.5 mol% Nb2O5 (23% Nb2O5 and 73% TiO2) (Table 1 Comp Ex. 1-7), and therefore the sputtering targets of Tamai would inherently produce a combined oxide phase containing all of Ti, Nb, and O.
Additionally, Tamai teaches a similar composition as the instant application. Similar compositions prepared by similar methods must necessarily yield similar results. Therefore, the target of Tamai must necessarily yield a phase containing all of Ti, Nb, and O. See MPEP 2112.
Regarding claim 2, Tamai teaches the sputtering target has an oxide phase of 0.5 mol% Nb2O5 (from 0.5 mol% to 5 mol%) (para 0025; Table 1 Ex. 1-6).
Regarding claim 3, Tamai teaches the sputtering target has an oxide phase containing TiO2 in addition to Nb2O5 (para 0025; Table 1 Ex. 1-6).
Regarding claim 4, Tamai teaches the oxide phase containing TiO2 in addition to Nb2O5 contains 4 mol% TiO2 (from 0.5 mol% to 15 mol%) (para 0025; Table 1 Ex. 1-6).
Regarding claim 6, Tamai teaches a first recording layer formed from the sputtering target with an oxide phase containing SiO2 (at least one metal oxide of SiO2 and B2O3) in addition to Nb2O5 and TiO2 (para 0025; Table 1 Ex. 1-6). Tamai also teaches that the total oxide concentration of the first recording layer, and thus the associated target, should be about 30 vol% (from 20 vol% to 40 vol%) (para 0038).
Regarding claim 7, as described in the claim 1 rejection, Tamai teaches the sputtering target has a molar ratio of Pt to Co of about 26.5/100 (from 15/100 to 35/100) (para 0025). 
Regarding claim 8, Tamai teaches the alloy component of the sputtering target contains 18 at% Pt. Additionally, Example 1-6 of Tami teaches a total alloy percentage of 91.5 mol% (Table 1 Ex. 1-6), thus resulting in a Pt content of (18*0.915) or 16.5 mol% (from 2 mol% to 25 mol%).
Regarding claim 9, Tamai teaches the alloy component of the sputtering target contains 14 at% Cr (para 0025). Additionally, Example 1-6 of Tamai teaches a total alloy percentage of 91.5 mol% (Table 1 Ex. 1-6), thus resulting in a Cr content of (14*0.915) or 12.8 mol% (from, 0.5 mol% to 20 mol%).
	

Response to Arguments

Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Tamai fails to teach a “phase including all of Ti, Nb, and O” because if the oxide mixture contained in the target of Tamai is observed using SEM/EDS, the oxide mixture would consist of phases of a single metal ion not a compound phase including all of Ti, Nb, and O. This argument is not persuasive because the addition of TiO2 and Nb2O5 as separate oxides does not indicate that there is no phase containing Ti, Nb, and O. As the materials are added into the target mixture and formed into a target, the Nb2O5 and TiO2 oxides would inherently form either an intermediate oxide phase (such as TiNb2O7) or an oxide phase containing the other element as a dopant (such as a Nb doped TiO2 phase). Matsuno (US 20180022607 A1) is cited to provide evidence of the inherency.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797